DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01/18/22 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21 was received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Allowable Subject Matter
Claims 1-6, 8-11, 13-16 and 19 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-6, 8-11 and 13-16, the prior art discloses a foil-based package as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package wherein the foil-based package comprises an opening extending completely through the foil substrate to the electronic device so that the electronic device can be brought into contact with an environment through this opening, at least in portions.
Re claim 19, the prior art discloses a foil-based package as generally recited in independent claim 19 (see for example previous claims 1 rejection as for the limitations common to claims 1 and 19). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package wherein the electrically conductive layer is additionally patterned to provide a fourth electrically conducting portion, which is coplanar to the first electrically conducting portion, wherein the fourth electrically conducting portion, as a signal 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899